7/26/2021
         Case 1:21-cv-22440-KMWhttp://politics2022.org
                                    Document 29                                               21-cv-22440
                                                           Entered on FLSD Docket 08/06/2021 Page 1 of 7
                                                       - VOTE CRIS ERICSON 2022 UNITED STATES SENATOR




                             politics2022.org


            19 July, 202113:00
            Open Letter to Federal Judge Kathleen M. Williams RE: Donald Trump v. Facebook &
            Mark Zuckerberg            "
            by Cris Ericson I July 19, 2021 - 7=21am

            OPEN LETTER To FEDERAL JUDGE KATHLEEN M. WILLIAMS RE: THE CASE OF
            FORMER PRESIDENT DONALD TRUMP V. FACEBOOK & MARK ZUCKERBERG,
            filed in FLORIDA,
            A CLASS ACTION LAWSUIT WHICH COULD HAVE THOUSANDS OF CLASS
            MEMBERS:

            Your Honor,
            I want to join this lawsuit FILED IN FLORIDA but I want to be in a class of my own.
            I have not been able to find any other political candidates who
            were on any official State election ballot for the Nov. 3, 2020
            election and who were permanently banned from facebook.com
            in October 2020 prior to the election but while some voters were
            already voting on mail in ballots, including U.S. Military people
            from around the world and people who were on vacation and
            chose to vote on write-in ballots.




https://crisericson .wordpress.com                                                                         1/32
        Case 1:21-cv-22440-KMWhttp://politics2022.
7/26/2021
                                  Documentorg29        Entered on FLSD Docket 08/06/2021 Page 2 of 7
                                                   - VOTE CRIS ERICSON 2022 UNITED STATES SENATOR


                                                                                                          I
                                                                                                          t
            I have "standing" to assert my claim because I was a political
            candidate for the Nov. 3, 2020 election on the ballot in Vermont
            and many Vermonters had already fled to Florida for the winter
            and vote on absentee write-in ballots. Facebook.com kicked
            me out permanently with no right to appeal and no reason
            given in October 2020 after I posted a link to the Vermont
            Secretary of State website listing political candidates,
            including myself, on facebook.com on
            pages on facebook.com where I hoped to reach Vermonters
            who spend the winter in Florida. The Vermont Secretary of
            State website gave photos of candidates for the Nov. 3, 2020
            election, contact information and a brief candidate statement.

            Your Honor, it can snow in Vermont up to 6 months or more
            a year. The temperature can go to 25 degrees below zero.
            Trying to reach Vermonters who flee to Florida and vote on
            write-in absentee ballots is necessary for political candidates.
            Facebook.com kicked me out permanently with no reason given
            and no right to appeal in October 2020 which affected the number
            of votes I received in the Nov. 3, 2020 general election in Vermont.

            Former President Donald Trump's class action lawsuit against
            facebook.com and Mark Zuckerberg may only have representative
            plaintiffs listed who are Republicans, and I am not a Republican.
            An investigation needs
            to determine if any of my opposing political candidates who
            were Republicans or Democrats conspired with facebook.com
            by asking facebook.com to kick me out. I was on the ballot
            as a Progressive Party candidate, and the Republicans and
            Democrats view me as taking votes away from them. My
            political opinions are different from theirs. It could even be
            members of the Vermont Progressive Party who may have
            contacted facebook.com and asked facebook.com to kick
            me out. I won the Progressive Primary Election in the summer
            for five statewide offices and I was on the Nov. 3, 2020 general
            election ballot for Lt. Governor, Attorney General, Secretary of
            State, Auditor, and Treasurer.

            For a representative plaintiff in a class action to prevail,
            apparently there have to be around 25 similar plaintiffs.
            In my case, I have searched for months for other candidates
            who were permanently kicked off of facebook.com prior
            to the Nov. 3, 2020 election and so far I have found no others.


https://crisericson.wordpress .com                                                                     2/32
7/26/2021
         Case 1:21-cv-22440-KMWhttp://politics2022
                                    Document          29 Entered on FLSD Docket 08/06/2021 Page 3 of 7
                                                   .org - VOTE CRIS ERICSON 2022 UNITED STATES SENATOR




            I am alone. If I am not included in former President Donald
            Trump's class action lawsuit against facebook.com and
            Mark Zuckerberg, then I am still stuck in cyberspace without
            any legal recourse.

            Please send your suggestions to me certified mail:
            Cris Ericson
            879 Church Street
            Chester, Vermont 05143-9375
            (802)875-4038

            httns: //www.lw.com/thoughtLeadershin/TheClassActionsGuide-US
            ... Wal-Mart Stores, Inc. v Dukes (131 S. Ct. 2541 (2011)),
            the Supreme Court overturned a grant of certification
            to a nationwide class of 1.5 million
            female Wal-Mart employees because
            the class failed to show that the suit involved
            common issues
            where there was no single discriminatory policy,
            but rather numerous
            independent decisions
            affecting class members in different ways .
            ... the class could not meet the
            Rule 23(a)(2) (Federal Rules of Civil Procedure)
            "commonality" requirement ...
            ... Potential claimant
            To serve as a named plaintiff, a potential claimant
            must satisfy two fundamental
            requirements. First, the putative plaintiff
            must be a member of the class that it seeks to
            represent. Second, the putative plaintiff
            must itself have "standing" to assert its claim .
            ... a plaintiff will generally have standing where it alleges that it was
            harmed directly by the defendant ....

            global. practicallaw.com/ classactions-guide
            ... QUALIFICATION, JO IND ER AND TEST CASES
            ... Certification/ qualification
            ... the representative plaintiff must first meet each of the four
            prerequisites of Federal Rule of Civil Procedure 23(a):
            • The class must be so numerous that a joinder of all members is impracticable.
            • There must be questions oflaw or fact common to the class.
            • The claims or defences of the representatives must be typical


https://crisericson .wordpress.com                                                                       3/32
        Case 1:21-cv-22440-KMWhttp://politics2022.org
7/26/2021
                                  Document 29             Entered on FLSD Docket 08/06/2021 Page 4 of 7
                                                      - VOTE CRIS ERICSON 2022 UNITED STATES SENATOR




                                                                                                            I
            of the claims or defences of the class.
            • The representative parties must fairly and adequately protect the interest of the             .:.
            class .
            ... Rule 23(b) of the Federal Rules of Civil Procedure:
            • The prosecution of separate actions
            could potentially establish inconsistent standards
            ... • Common issues of law and fact predominate over individual issues ...
            ... the court determines before trial
            whether named plaintiffs
            meet the requirements to maintain a class action.
            If so, the
            court "certifies" the class for trial, and the class action proceeds ....
            ...unless the representative
            plaintiffs attempt to amend their class claims,
            plaintiffs will be left to pursue their claims
            individually.
            ... Rule 23(a) of the Federal Rules of Civil Procedure
            requirement of a number of plaintiffs in the class
            requires case-specific consideration,
            courts have held that classes of at least 25 plaintiffs are sufficient.

            httus://www.nolitico.com/news/2021/ 07 / 07-/trum:u-big-tech-lawsuit-
            4_98536
            "The litigation reflects a push to get courts to wade into the debates
            around free political speech online that have split Democrats and Republicans
            across Washington and brought most legislative efforts at platform regulation
            to a standstill." ... "Trump's suit against YouTube was assigned to
            Judge K. Michael Moore, a George H.W. Bush appointee.
            The case against Twitter was assigned to Judge Robert N. Scola Jr.,
            a Barack Obama appointee. The suit against Facebook was assigned to
            Judge Kathleen Williams, also an Obama appointee."

            Judge Kathleen Mary Williams
            Trump v facebook 21-cv-22440,
            U.S. District Court, Southern District of Florida (Miami).
            They' Trump asked the court to overturn Section 230
            of the Communications Decency Act
            Jul 7, 2021 • Docket for Trump v. Facebook, Inc .
            Clerks Notice of Judge Assignment to
            Judge Kathleen M. Williams. Pursuant to 28 USC 636(c)
            Clerk's Office
            Divisional Operations Manager
            Bryan McGuinness 954-769-5419


https ://crisericson .word press.com                                                                      4/32
7/26/2021
         Case 1:21-cv-22440-KMWhttp://politics2022
                                    Document          29 Entered on FLSD Docket 08/06/2021 Page 5 of 7
                                                   .org - VOTE CRIS ERICSCJi- · .2 UNITED STATES SENATOR




  \
            Operations Supervisor - West Palm Beach
            John Ditullio 561-803-3400
            Operations Administrator - Miami Docketing
            Yvette Alexander 305-523-5200
            305-523-5250
            305-523-5200
            305-523-5080
            Southern District of Florida
            United States District Court


            http; //nolitics2022.org
            https://en.wikinedia.org/wiki/Cris Ericson
            Cris Ericson is an American marijuana legalization activist and perennial political
            candidate
            for public office in Vermont.


            Share this:

              0    Facebook           ~ Twitter   (m Linked ln   <   More



                  Like

            Be the first to like th is .



            .:. TRUST SOMEONE! 2020 VOTE CRIS ERICSON - PROGRESSIVE              O !.9 Jul 2021
            • LATEST • Leave a comment




            12 July, 202119:18
            Better wait for the sun to come out in Vermont so Daisy can go outdoors in her kennel
            while I paint.




https://cri sericson.wordpress .com                                                                        5/32
        Case 1:21-cv-22440-KMWhttp://politics~022.org
7/26/2021
                                  Document 29             Entered on FLSD Docket 08/06/2021 Page 6 of 7
                                                      - VOTE CRIS ERICSON 2022 UNITED STATES SENATOR




                                                                                                            l




            Share this:

             0    Facebook           "I Twitter   Im Linkedln   <   More



                  Like

            Be the first to like this .



            .:. TRUST SOMEONE! 2020 VOTE CRIS ERICSON - PROGRESSIVE             O   12   Jul   2021
            • LATEST 1111111 Leave a comment




            12 July, 202112:26




https://crisericson.wordpress.com                                                                         6/32
                                                   ----·--                                                   --        -
 ' CRl5 €RtCSoN                                                             CERTIFIED MAIL®
   $9'9 c-1-/u~cH sr,-                                                                                      · 11R.JUl'!ICTJ01'
  CH~rt=/i; vrosr'f3                                                                    .                              · -VT0:50.
                                                                                                                           1 t.
                                                                                                                              J ·--. ~                                              •:~~.'-·                                             ~
                                                                                                               ·          l 2021. -Pt,,'J -~
                                                                                                                                 --~                                  --            .----
                                                                                                                                                                                    ~--     ---- ~ I
                                                              -.I 111 ~~1~
                                                               7019 22 80 000                         1471 6501                                                                               ~                                                                                                                                                                         l
                                                                                                                                                                                                                                                    \
                                                ~ : ffa/4 e /(a/lik,nftf. LA.llIi~
                                                [A);!/{ie             t>.fej 'Sa11,:JR,                        US, Gui-t f-{ou.S                                                                                                                                    0
                                                                                                                                                                                                                                                                    <
                                                                                                                                                                                                                                                                  -:;                                                                                                   (
                                                L/Oo /\)or--fh                                              ·ami ;4-\fe.-                                                                                                                                           (!)a:1-                                                                                             (
                                                                                                                                                                                                                                                                    <w>
                                                                                                                                                                                                                                                                   l-1-a:           ~
                                                                                                                                                                                                                                                                   ~w               ~!z:                                                                                c·
                                                                                            FLf)/1!l>A 33 2 2-'                                                                                                                                                    11..--'~..,gj:::, .
                                                                                                                                                                                                                                                                   ~wv_.o-(;
                                                                                                                                                                                                                                                                     .QI;;;::,~
                                                                                                                                                                                                                                                                   :::>1L00-,<
                                                  /lA iaWJ i)
                                                                                             ")   .
                                                   ,::~: .i .::::~:.:1:- ..:. E:=-= i                       ijjdfjij ii iii j ;! i jij i ji;--_,~,rJlLil#tJ~,~~i¥i; i I!!




                                                      USMS
                                                                                                                                                                                            JUL~          O;~ - ' \
                                                   INSPECTED                                                                                                                                 12 :14 PM
                                                                                                                                                                                                                                                                                                       ,,
                                                                                                            RECEIVED                                                                                                                                                                              ~


                                                                                                                                                                                               +                                                                                                  ~-(i
                                                                                                                                                                                                                                                                                                  ;(/.,
                                                                                                                                                                                                                                                                               -
                                                                                                                                                                                                                                                                          i                    ._,,                                                                             I
                                                                                                                                                                                                                                                                                   --~."'a·    0                                                                            '

                                                                                                                                                                                                                                                                                          bC(o)




                                                                                                                                                          ;,     ~'· ,.,;,•
                                                                                                                              ,.•,.1,,•cr
                                                                                                                                                                                                   )i~,   r,• ..:.~
                                                                                                                        ,; 1,•:"-h•~t..'.:,                    •:j~~;_:i ••                                                ....... ,,   ~ ~ ~
                                                                                                                                                                                                                                                         .,., .
                                                                                                                                                                                                   ,A,~#"lt-i,...~d ~II,                        •    '       ,.l
               ... ~• ·, ,,.., ..., ""•• r..,                                                                              . H.,;l;,f\.;,.~•••                                                                                                           1
                                                                                                                                                                          .r•':..               .-..11, H ~~Jf        .a                 •          .It ., ...            'f
                                                                                                                                                                                                                                                                                     Case 1:21-cv-22440-KMW Document 29 Entered on FLSD Docket 08/06/2021 Page 7 of 7




I,
 /                                                                                                     ·.                                                                                                   •·'•                                •t~••:r•
                                                                                                                                                                                    ' f' '                                                       .-.     ./  ":
r;·"-'·· :.•                                                                                                                         -, .,                            .tt.                                                                                                                                       •\
                                                                                                                                       .,\~
                                                                                                                                              ~    ,           ~,.Ji."",. ; .
                                                                       PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT                              .....   ,.,                                                                                                       ··"
                                                                        OF THE RETURN ADDRESS, FOLD AT DOTTED LINE
